DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 13 December 2021.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest determining the time-slotted scheduling by allocating each timeslot to a respective one of the nodes, wherein each timeslot for each node is divided in K sub-slots, one for each access point, such that in sub-slot k of each timeslot, where 1<k<K 1<k<K, transmission or reception of a packet is made between access point k and the node to which that timeslot is allocated, as recited in independent claims 1, 9, 11, 12, 13, 14, and 15.

With regards to claims 1, 9, 11, 12, 13, 14, and 15, the closest prior art reference of record, Aijaz et al. (US Publication 2019/0349986), discloses two or more access points operating in the same network and a plurality of nodes. Each node is in communicative association with each access point. A plurality of nodes transmits data in a scheduled communication with a first access point of the two or more access points and subsequently re-transmits some or all of the data in a scheduled communication with a second access point of the two or more access points.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472